Motion for reargument of appeal denied. Memorandum: Defendants’ motion for leave to reargue their appeal is denied. In making our original determination we did not accept the District Attorney’s concession that the trial court erred in the imposition of consecutive sentences. The sentences did not violate section 1938 of the Penal Law. Although the punishment for conspiracy should not be more than the punishment for the crime which is the object of the conspiracy, and it was not in this ease, con-
*644seeutive sentences for conspiracy and for the substantive crime to which the conspiracy was pointed were proper (United States v. Nash, 51 F. 2d 253, affd. 54 F. 2d 1006, 1008, cert. den. 285 U. S. 556). The imposition of consecutive sentences was not an abuse of the sentencing court’s power. Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.